t c memo united_states tax_court jerry l thomas and freda thomas petitioners v commissioner of internal revenue respondent docket no filed date david d aughtry and david r mackusik for petitioners william l blagg for respondent memorandum findings_of_fact and opinion laro judge respondent determined deficiencies in petitioners’ and federal income taxes and - - accuracy-related_penalties under sec_6662 ’ the amounts of these determinations are as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure - - big_number dollar_figure big_number big_number big_number following concessions we must decide whether certain transactions increased the basis of jerry l thomas jerry in two s_corporations named ram extrusions inc ram and innovative fibers inc innovative and one limited_liability_company named twist-tex llc twist- tex whether certain payments made to jerry in connection with his sale of his interest in conquest carpet mills inc conquest are taxable as capital_gains or ordinary_income whether petitioners are liable for the accuracy-related_penalties respondent determined for and findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners are married individuals who filed joint federal unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure income_tax returns for the subject years jerry and his wife freda resided in georgia and south carolina respectively when their petition was filed bases in ram innovative and twist-tex jerry works in the carpet industry and owns or has owned interests in various companies these companies include ram innovative and three other s_corporations named american extrusions american thomas service industries inc tsi and mattel carpet rug inc mattel twist--tex and one other limited_liability_company named u s extrusions and one c_corporation named inter-con trading group inc inter- con jerry’s ownership interests in these eight entities were as follows american innovative --q- inter-con trading group inc mattel ram --q- tsi twist-tex -0- u s extrusions -o0- --0o- ' mattel’s only other shareholder during these years was jerry’s brother mike petitioners contend that jerry had sufficient bases in certain of the passthrough entities to allow him to carry back losses_incurred in subsequent years for jerry’s distributive_share of ram’s ordinary_loss was dollar_figure and his q4e- basis in ram was at least dollar_figure that minimum basis does not reflect certain disputed items disputed items related to ram’s receipt of two checks in late first on date inter-con wrote a dollar_figure check to ram inter-con wrote a dollar_figure check to twist-tex and tsi wrote a dollar_figure check to inter-con to cover the two checks that it wrote november inter-con payment tsi’s books_and_records collectively records treated the dollar_figure check to inter-con as a loan receivable from ram and twist-tex ram’s and records treated the dollar_figure check as a note payable to inter-con inter-con’s records treated the dollar_figure and dollar_figure checks as notes receivable from ram and twist-tex respectively and treated the dollar_figure check as a note payable to tsi second on date jerry’s brother perry perry wrote ram a dollar_figure check and tsi wrote perry a dollar_figure check to cover the clearance of perry’s check date payment tsi’s records treated its dollar_figure check as a loan receivable from perry ram ram’s records initially treated its receipt of perry’s dollar_figure check as a loan from jerry to ram that treatment was changed as of the end of that year to show the check as a loan from perry to ram ram’s records treated its receipt of perry’s dollar_figure check as a note payable to perry during respondent commenced his examination of petitioners for the subject years and requested substantiation of - - jerry’s bases in various s_corporations during the advances from perry and inter-con were reclassified on ram’s books by ram first as a note payable to jerry and then as additional paid-in capital of jerry for jerry’s distributive_share of ram’s ordinary_loss was dollar_figure and his basis in ram was at least dollar_figure that minimum basis does not reflect certain other disputed items disputed items set forth below date description amount tsi check to inter-con dollar_figure and inter-con check to ram tsi check to inter-con and inter-con check to ram big_number mattel check to jerry deposited in inter-con account and inter-con check to ram big_number tsi check to ram big_number emerald carpets’ check to american endorsed by ram and deposited in ram’s bank account big_number mattel check to inter-con and inter-con check to ram big_number mattel check to regions bank and regions bank check to ram big_number ' the check to american from emerald a third party corporation unrelated to jerry was evidenced by a promissory note from american to emerald ram’s records reported the dollar_figure of these checks written by inter-con to ram as a note payable to inter-con that treatment was reclassified by ram in to report the checks first as a note payable to jerry and then as additional paid-in - - capital of jerry the dollar_figure in checks written by mattel were treated on mattel’s records as notes payable to tsi mattel changed that treatment in to report the checks as notes payable to jerry the balance sheets of tsi for and and the balance sheets of inter-con for and showed no loans to shareholders mattel’s balance sheets for the periods ended date and also showed no loans to shareholders payments related to conguest sale in jerry and paul walker walker incorporated conquest and they equally owned all of conquest’s stock until they sold the stock in on or about date walker jerry penta enterprises inc penta beaulieu of america inc and d w carpet rug co inc entered into a stock acquisition agreement stock acquisition agreement providing inter alia that walker and jerry shall sell to penta percent of the issued and outstanding capital stock in conquest the closing of the sale shall take place on or about date the parties shall enter into non-compete agreements employment agreements promissory notes and guaranty agreements substantially in the form attached to the stock acquisition agreement - jj - the relevant provisions of the stock acquisition agreement provided 10c purchase_price subject_to the adjustments set forth in sec_12 hereof the purchase_price of the stock shall be eight million dollar_figure dollars in the aggregate which shall be paid as follows a dollar_figure to each seller in cash or immediately available funds and b dollar_figure to each seller in year promissory notes collectively referred to hereinafter as the notes substantially in the form of exhibit r hereto and bearing interest in the case of thomas pincite per annum and in the case of walker pincite per annum conditions to closing by each party hereto the obligations of each party hereto to consummate the transactions contemplated hereby shall be subject_to the satisfaction or waiver by such party on or prior to the closing of the following conditions precedent c the company shall have entered into agreements substantially in the form of exhibit w attached hereto with walker and thomas pursuant to which in consideration of their agreement to refrain in the case of walker for years and in the case of thomas for years from competing with the company directly or indirectly in the sale or manufacture of carpet and carpet products including outdoor carpet a walker shall be paid dollar_figure in quarterly installments of dollar_figure commencing on the first anniversary of the closing and b thomas shall be paid dollar_figure in quarterly installments of dollar_figure commencing on the first anniversary of the closing such agreements are sometimes collectively referred to herein as the noncompete_agreements purchase_price adjustments a the parties acknowledge that the purchase_price is based upon sellers’ representation that the company’s net_worth as defined below at date will be dollar_figure a certified audit of the company will be conducted as of date by peat marwick main company or such independent public accountants as are satisfactory to buyer and sellers said audit being sometimes referred to herein as the date audit if said audit determines that the net_worth of the company is less than or greater than as so represented by sellers then the purchase_price shall be adjusted in accordance with the following formula the portion of the purchase_price payable to each seller shall be reduced one dollar dollar_figure for each dollar that net_worth of the company as at date is below sdollar_figure the portion of the purchase_price payable to each seller shall be increased one-half dollar dollar_figure for each dollar that net_worth of the company as at date is above dollar_figure for the purpose of this section and date audit net_worth shall be the stockholders’ equity determined as of such date on the accrual basis in accordance with generally_accepted_accounting_principles consistently applied less i the amount payable to the sellers pursuant to subsection b of this sec_12 below ii all receivables from dynasty carpet to the extent not already written off and the amount of all distributions made during the current fiscal_year which are chargeable to stockholders’ equity and which have not already been so charged miscellaneous this agreement contains the entire agreement of the parties hereto with respect to the subject matter hereof and there are no representations warranties agreements undertakings or conditions express or implied except as set forth herein this agreement may not be amended supplemented or otherwise modified except by an instrument in writing signed by each of the parties hereto whenever used herein the terms this agreement herein hereunder hereby and words of similar import shall be deemed to mean this instrument together with all attachments hereto the relevant portions of jerry’s noncompete agreement provided seller’s covenants seller hereby covenants and agrees that he will not directly or indirectly during the period commencing on the date hereof and ending six years hereafter i disclose confidential information known to him own manage operate join control assist participate in or be connected with directly or indirectly and including as an officer director shareholder partner proprietor consultant independent_contractor or lender any person who is directly or indirectly in competition within the territory anyplace the company is doing business on the date of the agreement with the business of the company manufacture and sale of carpets including outdoor carpet rugs or yarn or any activities ancillary thereto but not including the manufacture and sales of chemicals plastic wrap or cores -- - payments for non-competition in consideration of the seller’s covenants set forth in paragraph hereof the company conquest promises to pay the seller jerry the aggregate sum of dollar_figure payable in each case with a five day grace period in quarterly installments of dollar_figure commencing on the first anniversary of the date hereof the parties hereto acknowledge that mattel carpet rugs inc mattel and the company conquest have been engaged in the manufacture and sale of certain similar products in the same market and that they purchase products from one another and may be in competition with one another in certain market segments and the parties acknowledge that mattel and the company will continue to purchase manufacture and sell such products anything to the contrary herein notwithstanding seller shall be permitted to own an interest in and be involved in the management of thomas services industries inc provided that such corporation does not compete with the business of the company hawk extrusions inc provided that such corporation does not compete with the business of the company other than engaging in the extrusion of bulk continuous filament bcf yarn and i111 mattel provided that a mattel does not own or operate any extrusion units finishing range ovens carpet backing ovens twist ply and heat set equipment dying egquipment or tufting equipment b mattel does not enter any new market segments in competition with the business of the company and c if mattel introduces new products into markets that mattel is currently in mattel will purchase such new products from the company d w carpet rug co inc d w or beaulieu of american inc beaulieu at the following prices level loop products - cost plus and grass indoor outdoor - cost plus provided however that in the event that a neither the company beaulieu nor d w elects to manufacture and sell such new products to mattel or b the prices offered by the company d w and beaulieu are not competitive and mattel can either purchase or manufacture such new products below the prices offered by the company d w or mattel then in either such event mattel may purchase from other sources or manufacture and sell such products without seller being deemed to have breached this agreement the ownership of an interest in or the involvement in the management of mattel at a time when mattel owns or operates any extrusion units finishing range ovens carpet backing ovens twist ply or heat set equipment dying equipment or tufting equipment shall be deemed to constitute an intentional breach hereof by seller for purposes of sec_4 hereof the ownership of an interest in or the involvement in the management of mattel at a time when mattel engages in the manufacture or sale of one or more new products except as permitted by clause c above or enters into one or more new markets in competition with the business of the company shall be deemed to constitute an unintentional breach hereof by seller when the stock acquisition and noncompete_agreements were signed mattel was equally owned by jerry and his brother ronald ronald in the fall of m e ralston ralston an officer and a 50-percent owner of conquest purchased ronald’s interest in mattel a clause in the purchase agreement provided i ralston will cause jerry thomas’s noncompete agreement with conquest carpet mills inc to be modified in such a manner that neither his participation in specialty mattel nor the loaning of money by him to specialty mattel turftcraft or you ronald will be in violation of such agreement after ralston purchased an interest in mattel conquest did not enforce the provisions of jerry’s noncompete agreement as to after ralston’s purchase the company changed its name to specialty carpets inc the right to use the mattel name was retained by ronald who continued to sell carpet in the hospitality market for clarity we refer to the company as mattel throughout this opinion his involvement with mattel ralston gave permission to jerry for mattel to compete with conquest without restriction and to do whatever was necessary to make mattel profitable from onward mattel introduced new products and entered new markets without complying with the terms of jerry’s noncompete agreement jerry received the following payments attributable to his noncompete agreement year amount dollar_figure big_number big_number big_number big_number big_number other facts jerry was an active trader of securities during he made security trades through licensed brokers in he made through brokers approximately sales and purchases of securities having total values of dollar_figure and dollar_figure respectively in he made through brokers approximately sales and purchases of securities having total values of dollar_figure and dollar_figure respectively petitioners reported these activities on their federal_income_tax returns as resulting in capital_gains in and resulting in ordinary losses in and respondent determined and petitioners have since conceded that the losses in and were reportable as capital losses - - opinion it basis petitioners claim an entitlement to carry back and deduct for their proportionate share of ram’s losses from and a shareholder of an s_corporation may take into account his or her pro_rata share of the s corporation’s loss sec_1366 a shareholder’s deduction of that loss however is limited to the amount that equals his or her adjusted_basis in the s corporation’s stock and any indebtedness of the s_corporation to the shareholder collectively s_corporation investment sec_1366 any loss so limited and thereby disallowed in a particular taxable_year may be carried forward indefinitely sec_1366 to deduct their pro_rata share of ram’s losses petitioners must prove that they had sufficient adjusted_basis in their s_corporation investment in ram the parties disagree on whether the disputed transactions increased jerry’s adjusted_basis in ram each of those transactions involved funds provided to ram directly from someone other than jerry petitioners contend that jerry indirectly sec_7491 which places the burden_of_proof upon the commissioner in specified circumstances is inapplicable to this case sec_7491 applies only to court proceedings arising from examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 provided those funds and that the disputed transactions increased their basis in ram the decided cases have established certain principles concerning when a shareholder may claim increased basis in an s_corporation investment first there must be an actual economic outlay by the taxpayer who claims the basis increase 535_f2d_309 5th cir rearrangement by way of exchange of notes in respect of loan of funds by a c_corporation to an s_corporation insufficient affg 63_tc_468 90_tc_206 existence of a contingent_liability of a shareholder as guarantor insufficient affd 875_f2d_420 4th cir 54_tc_1293 exchange of notes between shareholder and s_corporation insufficient affd aftr 2d ustc par 8th cir second the indebtedness of the s_corporation must run directly to the shareholder claiming an increase in basis an indebtedness of an s_corporation to an entity with passthrough characteristics which advanced the funds and is closely related to the taxpayer does not satisfy this requirement see eg 61_tc_343 partnership affd without published opinion 506_f2d_1051 3d cir 59_tc_172 estate burnstein v commissioner tcmemo_1984_74 s_corporation -- - to prevail in this case petitioners must prove that jerry as opposed to one of his entities invested in ram e g prashker v commissioner supra pincite where the estate of which the taxpayer was executrix and the sole beneficiary advanced funds to an s_corporation of which she was a 50-percent_shareholder the court noted that the key guestion is whether or not the debt of the corporation runs ‘directly to the shareholder’ in other words petitioners must prove that they made the economic outlay and that the disputed transactions created indebtedness on the part of ram that ran directly to jerry id a shareholder could borrow the money personally and then loan the money to the corporation in that event the corporation’s debt would run directly to the shareholder accord 103_tc_711 where the court stated that an indebtedness to an entity with pass-through characteristics that had advanced the funds to the s_corporation and was closely related to the taxpayer generally did not satisfy the statutory requirements necessary to increase a shareholder’s basis in a limited number of situations the fact that the borrowed funds originate with a closely related_entity will not preclude a finding that the indebtedness of the s_corporation runs directly to the shareholder and amounts to an economic outlay by the shareholder see culnen v commissioner t c -- - memo see also yates v commissioner tcmemo_2001_280 in cases where a shareholder claims basis in an s_corporation for funds advanced initially by a related_entity the court will closely scrutinize the facts surrounding the transfer of funds to determine whether they establish a relationship that allows the shareholder to satisfy the requirements for an increase in basis ordinarily taxpayers are bound by the form of the transaction they have chosen taxpayers may not in hindsight recast the transaction as one that they might have made in order to obtain tax advantages 902_f2d_439 5th cir see also estate of leavitt v commissioner f 2d pincite taxpayers are liable for the tax consequences of the transaction they actually execute and may not reap the benefit of recasting the transaction into another one substantially different in economic_effect that they might have made in a case where a c_corporation acted as the agent of a shareholder in disbursing funds to an s_corporation and the s_corporation acknowledged a direct debt to the shareholder and not to the c_corporation the court held that the shareholder’s basis in the s_corporation was increased culnen v commissioner supra the court found that the shareholder’s loan account in his wholly owned c_corporation was debited when he requested funds be disbursed to the s_corporation to allow the shareholder to invest in the s_corporation the court found that the s_corporation recorded the funds received as a loan from the shareholder and that the disbursing c_corporation reported the funds disbursed as a loan to the shareholder here each of the disputed transactions involved a third party providing funds to ram in order to determine whether any of these transactions increased jerry’s basis in ram we examine each transaction individually disputed items the november inter-con payment inter-con is a c_corporation that is wholly owned by jerry the record does not disclose credible_evidence that supports a finding that the dollar_figure ram received was a loan from jerry in fact inter-con’s trial balance records a dollar_figure receivable from ram and shows no evidence of any loans to shareholders petitioners rely in part on a dollar_figure promissory note purportedly executed by ram in favor of jerry on date to support a proposed finding that the november inter-con payment created a direct indebtedness to jerry we give no weight to this note it predates the date the general ledgers of tsi and inter-con for the relevant years were not introduced into evidence petitioners’ failure to introduce these records into evidence leads us to conclude that the records would have treated the disputed transactions as intercompany loans rather than as loans from jerry 6_tc_1158 affd 162_f2d_513 10th cir -- - transaction moreover we find incredible petitioners’ explanation for why inter-con rather than jerry provided the funds to ram according to petitioners it was more convenient to use the inter-con account rather than jerry’s personal account that was kept approximately miles from ram’s offices we consider this explanation to be an unsupported after-the-fact rationalization in support of petitioners’ position as to the loans we conclude that jerry may not increase his basis in ram on account of the dollar_figure november inter-con payment_date payment perry wrote a dollar_figure check to ram on date and tsi reimbursed perry on the same day perry testified that he advanced these funds on his brother’s behalf that he did not have sufficient personal funds to cover his check without being reimbursed by jerry and that he considered the funds he received from tsi as coming from jerry the parties also stipulated a dollar_figure promissory note dated date executed by ram in favor of jerry we find this evidence in light of the credible_evidence in the record to be inadequate to meet petitioners’ burden as to this transaction on the basis of the record as a whole we simply cannot conclude that this dollar_figure payment constituted an economic outlay by jerry or that it for similar reasons we also conclude that jerry may not increase his basis in twist-tex on account of the dollar_figure november inter-con payment created a direct indebtedness of ram to jerry we conclude that jerry’s basis in ram for may not be increased by this amount disputed item sec_1 and payments we do not find any credible_evidence in the record that inter-con was an agent for jerry when it transferred the relevant funds we conclude that jerry is not entitled to increase his basis in ram on account of either of these payments payment on date mattel wrote a dollar_figure check to jerry and jerry deposited the check in inter-con’s account one day later inter-con wrote a dollar_figure check to ram we have received no credible explanation of why funds payable to jerry were deposited in inter-con’s account petitioners selected the form of the funds flow and are bound by the form they selected harris v united_states supra pincite moreover they offered no credible explanation why we should not respect the form of this transaction that form supports the conclusion of an investment in or loan to inter-con by jerry anda loan by inter-con to ram in these circumstances petitioners failed to meet their burden of proving that inter-con advanced funds to ram as jerry’s agent that direct indebtedness resulted from ram to jerry or that - - jerry made the required economic outlay jerry is not entitled to increase his basis in ram by this payment payment petitioners claim to be entitled to increase their basis in ram by dollar_figure because of this payment petitioners argue that tsi acted as jerry’s agent in advancing the dollar_figure to ram petitioners point to the date of this dollar_figure check and to a non-interest--bearing note from ram to jerry of the same date and in the same face_amount on the basis of the record as a whole we are unpersuaded that this payment constituted an economic outlay by jerry or that it created a direct indebtedness of ram to jerry jerry’s basis in ram for may not be increased by this amount payment on date american borrowed dollar_figure from emerald carpets inc the obligation is secured_by guaranties by walker and jerry and is evidenced by an interest-bearing promissory note of the same date emerald carpet inc provided these funds by writing a dollar_figure check to american which was deposited into ram’s bank account petitioners claim that this transaction entitles them to basis of dollar_figure in ram and basis of dollar_figure in innovative petitioners point to a dollar_figure non-interest--bearing promissory note from ram to jerry dated date and a dollar_figure non- --- - interest-bearing promissory note from innovative to jerry dated date as evidence of ram’s and innovative’s direct indebtedness to jerry the form of this transaction supports a conclusion that there was an investment or loan by american in or to ram as a mere guarantor of the american debt jerry may neither increase his basis in american 90_tc_206 nor increase his basis in ram by virtue of american’s investment and his partial ownership of american 61_tc_343 affd without published opinion 506_f2d_1051 3d cir in these circumstances petitioners failed to meet their burden of proving that american advanced funds to ram as jerry’s agent that direct indebtedness from ram to jerry resulted from american’s endorsing the emerald check to ram or that jerry made the required economic outlay jerry may not increase his basis in ram by the dollar_figure advanced to ram a portion of the dollar_figure advanced nor may he increase his basis in innovative by dollar_figure as a result of this transaction payment petitioners assert that the mattel check issued to inter-con was to repay part of mattel’s indebtedness to jerry the parties have stipulated that initially the transaction was reflected on mattel’s books as a dollar_figure reduction to a note payable to tsi -- - mattel’s books were later changed to reflect that the note was payable to jerry rather than tsi and the amendment was made by marking through tsi and writing jerry thomas thereafter ram executed a dollar_figure promissory note dated date to jerry on ram’s balance_sheet which was prepared after respondent commenced his audit this transaction is shown as part of dollar_figure due to jerry the form of the transaction supports a conclusion that there was an investment or loan by inter-con in or to ram in these circumstances petitioners failed to meet their burden of proving that inter-con advanced funds to ram as jerry’s agent that direct indebtedness resulted from ram to jerry or that jerry made the required economic outlay jerry may not increase his basis in ram by the dollar_figure advanced by inter-con to ram payment on date mattel wrote a dollar_figure check to regions bank and regions bank issued a dollar_figure cashier’s check which was negotiated by ram as with the inter-con-ram payment there is insufficient evidence to convince the court of jerry’s direct investment in ram for the same reasons set out in relation to the payment petitioners failed to meet their burden of proving that mattel advanced funds to ram as their agent that direct indebtedness resulted from ram to jerry or that jerry made the - - required economic outlay jerry may not increase his basis in ram by the dollar_figure advanced by mattel to ram innovative payment on date tsi wrote a dollar_figure check to innovative petitioners assert that tsi acted as jerry’s agent and was merely used as jerry’s incorporated_pocketbook the credible_evidence in the record does not support this assertion we conclude that jerry may not increase his basis in innovative by dollar_figure on the basis of this transaction il characterization of noncompete payments petitioners’ and federal_income_tax returns characterized the noncompete payments as ordinary_income petitioners seek to characterize the continuation of those payments in and as capital_gains petitioners argue primarily that they should be relieved of the tax consequences flowing from the apportionment of the purchase_price in the stock acquisition agreement petitioners assert alternatively that events in establish that a new agreement was reached under which the noncompete payments petitioners received in and are treated as capital_gains rather than ordinary_income primary argument given petitioners’ different residences this case is appealable to the courts of appeals for the fourth and eleventh -- - circuits because the decisional law of those circuits as we understand it may differ as to when an individual may avoid the tax conseguences of his or her apportionment of a purchase_price in a written contract we analyze the law of both circuits we conclude that the result is the same under the law in both circuits we also reach the same result under our caselaw e g 401_f2d_324 4th cir the court_of_appeals for the eleventh circuit has adopted the rule_of danielson v 378_f2d_771 3d cir vacating and remanding 44_tc_549 168_f3d_1279 11th cir affg tcmemo_1997_386 730_f2d_718 11th cir respondent argues here as he did in danielson that where the parties to the sale of a business have entered into a written_agreement setting out the amount to be paid fora covenant_not_to_compete they may not for tax purposes attack that agreement absent fraud duress or undue influence petitioners have adduced extrinsic evidence to attempt to establish an ambiguity in the apportionment of the conguest purchase_price we find that evidence unpersuasive the relevant terms of the stock acquisition and noncompete_agreements are clear and unambiguous on their face petitioners have not adduced any evidence that would establish that either of - - those agreements is unenforceable due to mistake undue influence fraud duress or other similar ground in fact petitioners have stipulated that both agreements are enforceable contracts in these circumstances petitioners are bound by the tax consequences flowing from the apportionment of the purchase_price in the agreements the court_of_appeals for the fourth circuit has not adopted the rule in danielson gen ins agency inc v commissioner aq1 f 2d 4th cir in gen ins agency the court_of_appeals analyzed a transaction involving a sale of an insurance agency and a covenant_not_to_compete id pincite the court held that the determination of whether a part of the purchase_price represents payment for a noncapital item ie a covenant_not_to_compete depends upon whether the parties to the agreement intended to allocate a portion of the purchase_price to such covenant at the time they executed their formal sales agreement it is necessary also to establish that the covenant have some independent basis in fact or some arguable relationship with business reality such that reasonable men genuinely concerned with their economic future might bargain for such an agreement id pincite fn refs omitted quoting 294_f2d_52 9th cir a determination of the intent of the parties to an agreement and the economic_substance of a transaction is a question of we have also declined to adopt that rule eg 87_tc_178 ndollar_figure and apply it only when a case is appealable to a court that has adopted the rule 102_tc_406 - - fact id pincite as mentioned above none of the evidence adduced by petitioners including the original offer letters from the purchasers persuades us either that the apportionment of the purchase_price is ambiguous or that the intent of the parties to the stock acquisition and noncompete_agreements is other than that reflected by the terms of the agreements petitioners rely on a number of facts to argue that the apportionment lacks economic_substance and therefore should not be respected specifically petitioners observe that the noncompete payments inured to the benefit of jerry’s heirs and successors that postclosing adjustments were made to the noncompete payments that the aggregate unadjusted amount_paid for the noncompete_agreements is twice the amount_paid for the underlying business_assets and purportedly that the noncompete payments bore interest none of these arguments taken individually or together convince us that the apportionment lacked economic_substance the fact that the benefits of the noncompete agreement enure to the benefit of jerry’s heirs and successors is unremarkable given that the noncompete agreement provided that a set sum would be paid for jerry’s noncompetition that sum was to be paid over time and the purchaser could discontinue further payments if jerry breached the agreement -- p7 - petitioners also allege that the noncompete payments bore interest we find no basis for this allegation it is true that the second offer letter makes reference in a handwritten modification to the payments’ bearing interest we are unable to find however that any such term was incorporated into the final documents the stock acquisition agreement explicitly provides that it constitutes the entire agreement of the parties finally the relative proportion of the amount assigned to the stockholders’ equity and the noncompete payments has not been proven to be unreasonable conquest started as an undercapitalized entity a relatively short time before the agreements and jerry and walker’s efforts increased conquest’s value at the time of sale we are convinced that restricting competition from walker and jerry had substantial value when the stock acquisition agreement was signed and that the noncompete protection was in fact of greater value than the other assets of the business accordingly we find that the payments made pursuant to the noncompete agreement are ordinary_income to petitioners alternative argument petitioners argue alternatively that events in established a new agreement under which the noncompete payments petitioners received in and are taxed at capital_gains - - rates as was true with the primary argument we are unpersuaded by this alternative argument the noncompete agreement generally restricted jerry from disclosing information confidential to conquest and prohibited him from directly or indirectly competing with conquest an exception to the general restrictions subject_to conditions was made to accommodate jerry’s involvement with mattel the general restriction applied to jerry’s s_corporation tsi it also applied to hawk extrusions inc provided that hawk did not compete with conquest in the production of bulk continuous yarn petitioners argue that the change_of_ownership in mattel and the release of jerry’s covenant_not_to_compete as to mattel constituted a new agreement although we agree that the terms of the stock acquisition and noncompete_agreements were modified in we disagree that those modifications changed the proper characterization of the payments petitioners received pursuant to the noncompete agreement the express language of the agreement under which ralston acquired an ownership_interest in mattel purchase agreement indicates that the parties intended the jerry noncompete agreement would remain in force except as modified by the purchase agreement ’ the latter agreement stated ’ jerry was aware of the terms of the purchase agreement the purchase agreement was signed by ronald ralston and jerry on behalf of mattel - - that ralston would cause jerry’s noncompete agreement with conquest to be modified in such a manner that his participation in mattel and other incidental matters would not be a violation of the noncompete agreement the explicit acknowledgment that the noncompete agreement needed to be modified rather than abandoned or released to remove restrictions on mattel’s competing with conquest is probative that the noncompete agreement survived in fact after mattel’s ownership_change jerry was still restricted from competing with conquest other than through mattel and he continued to be restricted from disclosing conquest’s confidential information we conclude that the noncompete agreement survived and that the payments received by jerry continued to be taxed as ordinary_income on the basis of the entire record we conclude that the allocation contained in the stock acquisition and noncompete_agreements was bargained for by the parties that no party was indifferent to the allocation that the allocation reflects the parties’ intent when the agreements were signed and that the allocation has sufficient economic reality to be respected for tax purposes the sellers were represented by counsel during the negotiation of the stock acquisition agreement -- - tiil accuracy-related_penalties respondent argues that petitioners are liable for the and accuracy-related_penalties determined under sec_6662 for among other things negligence and intentional disregard of rules or regulations petitioners focus on the portion of the accuracy-related_penalty attributable to jerry’s trading of securities and argue that they exercised ordinary care in the handling of their tax affairs by hiring accountants to report those affairs correctly sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code sec_6662 disregard includes a careless reckless or intentional disregard id an underpayment is not attributable to negligence or intentional disregard to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s having reasonable_cause and acting in good_faith sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 469_us_241 see also 115_tc_43 the --- - good_faith reasonable reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement united_states v boyle supra sec_1_6664-4 income_tax regs whether a taxpayer relies on advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law applicable thereto sec_1_6664-4 income_tax regs the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a we are unable to conclude that petitioners have met that burden_of_proof whereas they assert on brief that they relied reasonably upon their accountant we do not find that such was the case petitioners had actively_traded securities for several years preceding the subject years and reported capital_gains from securities transactions in and including a net_capital_gain of over dollar_figure in although neither the law nor the nature of their securities activity changed materially in the following years their reporting position as to that activity changed from capital_loss to ordinary_loss treatment the record is barren of any credible_evidence showing that petitioners ever - - received let alone reasonably relied upon any competent professional advice concerning that reporting change in fact the accountant’s own testimony indicates that he lacked sufficient knowledge to render competent advice on the subject we are unpersuaded that petitioners lacked sophistication in tax matters we also disagree with petitioners’ assertion that the accuracy-related_penalties generally relate to the unsettled law on day trading the law in this area has been well settled for many years in that courts have consistently held that a sale of securities may result in ordinary losses only when the securities are held primarily_for_sale_to_customers in the ordinary course of business bielfeldt v commissioner tcmemo_1998_394 and cases cited therein affd 231_f3d_1035 7th cir petitioners by contrast traded solely for their own account and never held securities primarily for sale or actually sold securities to customers in the ordinary course of a trade_or_business we conclude that petitioners are liable for the accuracy-related_penalties determined by respondent except as otherwise conceded by respondent all arguments made by the parties and not discussed herein have been rejected as meritless accordingly decision will be entered under rule
